department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-107901 date oct iggg internal_revenue_service index no legend decedent spouse trust trustee date w u d u this is in which you requested rulings under sec_2056 of the internal revenue in response to your submission of date code according to your submission decedent died testate on date under the terms of decedent's will after providing for certain bequests of personalty to spouse the residue of the estate passed to trust a revocable_trust established by decedent during his lifetime article i1i of trust provides that if spouse survives decedent's death by a period of four months then spouse is to receive dollar_figure and any real_property residence or interest which may be a_trust asset on the date of decedent's death addition spouse is to receive all of decedent's household furniture furnishings and works_of_art receive any and all automobiles items of personal adornment and personal effects spouse is also to in article ii states that all of the rest residue and remainder of the trust estate are to be divided by trustee into two separate trusts designated wife's bypass_trust and wife's terminable_interest trust wife's terminable_interest trust is intended to qualify for a marital_deduction under sec_2056 qualified_terminable_interest_property as the wife's bypass_trust is to be funded with assets having a value equal to the lesser_of either -2- ii the dollar i the value of the entire trust estate or equivalent of the allowable unified_credit for federal estate_and_gift_taxes under the internal_revenue_code as of the year of decedent's death less the value of any assets passing to anyone other than spouse which are or would be includible in decedent's taxable_estate for federal estate_tax purposes assets if any to be placed in wife's bypass_trust trustee shall establish wife's bypass_trust so that it contains a share including undivided interests in assets not physically divisible of each and every asset of the trust estate which is the amount determined under immediately above and the denominator of which is the value of all assets in the trust estate upon determining the dollar value of the ii or wife's terminable_interest trust is to be funded with the remaining assets of the trust estate not passing to wife's bypass_trust under the terms of the will and trust spouses received outright cash in the amount of dollar_figure a condominium valued at dollar_figure and household furniture furnishings works_of_art automobiles and personal effects valued at dollar_figure in addition to these specific and general bequests decedent held assets in joint_tenancy with spouse valued at dollar_figure which passed to spouse by operation of law a life_insurance_policy on decedent's life in the amount of dollar_figure spouse also received the proceeds of however in determining this percentage trustee on schedule m of form_706 filed by the estate the executor properly made an election under sec_2056 with respect to the entire value of wife's terminable_interest trust determined that based on the formula contained in article ii of the trust residue passed to wife's terminable_interest trust incorrectly included in the value of the residue available for funding the residuary trusts the life_insurance_proceeds the joint property and personalty spouse either under the terms of trust by operation of law or as a designated_beneficiary and were not part of the residuary_trust estate to the extent the value of these assets were included in the gross_estate a deduction under sec_2056 is allowed these assets passed outright to trustee you have requested the following rulings the estate made a valid election under sec_2056 to treat of the value of the wife's terminable_interest trust as qualified_terminable_interest_property qtip under sec_2056 the life_insurance_proceeds joint property and personalty did not pass to the wife's terminable_interest trust and are not subject_to the qtip_election an estate_tax_marital_deduction is allowable for the value of the property passing to the wife's terminable_interest trust as determined under the provisions of article ii of trust sec_2056 provides that the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail on the lapse of time on the occurrence of sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property sec_2056 a provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 sec_2056 b i defines the term qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and dollar_figure to which an election under b b v applies sec_2056 b ii and the regulations thereunder provide that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals anda surviving_spouse has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's lifetime no person including the sec_2056 b v provides that an election under -4- sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable section b -7 b i of the estate_tax regulations provides that the election referred to in sec_2056 b b v made on the return of tax imposed by sec_2001 sec_20_2056_b_-7 i the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date for purposes of is under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent's gross_estate issue sec_1 and the election to deduct qualified_terminable_interest_property under sec_2056 is valid if it is made on the return of tax imposed by sec_2001 that is the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date in the instant case trustee elected on schedule m to treat of the wife's terminable_interest trust as qualified_terminable_interest_property under sec_2056 election was made within the time prescribed by sec_2056 the applicable regulations calculated the amount passing to the trust under the terms of trust instrument this incorrect calculation does not affect the validity of the election or the amount properly passing to trust under the terms of the governing instrument accordingly based on the facts presented and representations made including the value of the assets as reported on the form_706 we rule as follows although trustee incorrectly further the and the estate made a valid election under sec_2056 to treat of the value of the wife's terminable_interest trust as qualified_terminable_interest_property under sec_2056 the life_insurance_proceeds joint property and personality did not pass to the wifets terminable_interest trust and are not subject_to the qtip_election an estate_tax_marital_deduction is allowable under sec_2056 for the value of the property passing to the wife's terminable_interest trust as determined under the provisions of article ii of trust in addition a marital_deduction is -5e- estate allowable under sec_2056 for the value of the assets passing_to_spouse outright under the terms of trust by operation of law or as a designated_beneficiary to the extent included in the gross except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely assistant chief_counsel passthroughs and special industries cor nef v a geofge maswik chief branch enclosure copy for sec_6110 purposes
